Citation Nr: 0508404	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-21 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for right shoulder, 
post operative rotator cuff repair with limited and painful 
motion (major), currently evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from February 1985 to July 
1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that further 
development is necessary before appellate action may be 
completed in this case.

In particular, the veteran has undergone further surgery in 
February 2004 for his service-connected right shoulder 
disability subsequent to the most recent, June 2003, VA 
examinations.  In February 2004, the veteran twice informed 
the RO of this surgery.  He also forwarded the operative 
reports, and indicated that he had had to have his right 
clavicle resected.  In a June 2004 rating decision, the RO 
granted a temporary total evaluation for the surgery, under 
38 C.F.R. § 4.30, effective from February 3, 2004 through 
July 31, 2004 and resumed the 20 percent evaluation 
previously assigned, effective May 1, 2004.  The RO did not 
accord the veteran another VA examination.  Moreover, the 
June 2003 VA examinations were not conducted with review of 
the veteran's claims file.

In addition, The Board further notes that the RO has not yet 
had the opportunity to consider the veteran's claim in 
accordance with Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997).  
Specifically, the June 2003 VA orthopedic and neurological 
examination reports found evidence of neurological and muscle 
involvement, including apparent weakness of the 
supraspinatus, infraspinatus, and deltoid muscles. 

The veteran's service-connected right shoulder disability was 
originally service connected as a right shoulder condition, 
and was evaluated under Diagnostic Code 5201, which 
contemplates limitation of arm motion.  In July 2003, after 
June 2003 VA orthopedic and neurological examinations, the RO 
granted a separate, 10 percent, evaluation for painful 
surgical scars in the right shoulder.  However, despite 
findings of neurological and muscle involvement, the RO has 
continued to evaluate the veteran's right shoulder disability 
solely under Diagnostic Code 5201, even though it has changed 
the description to reflect the right shoulder is status post 
operative rotator cuff repair.  

Accordingly, the Board concludes that examinations for the 
veteran's service connected right shoulder disability-to 
include an examination for scars, neurological and muscle 
findings, in addition to orthopedic findings-should be 
afforded the veteran, with review of the claims file and in 
consideration of all of the medical evidence of record, 
including the VA and non-VA medical evidence obtained per 
this remand.  See 38 C.F.R. § 3.159(c)(4) (2004); see also 
Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of 
the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"); 38 C.F.R. § 4.2 (2004) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2004) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); and 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue of entitlement 
to an increased evaluation for the 
veteran's service-connected right 
shoulder disability, including the post-
operative scars.  In particular, the RO 
must inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an increased evaluation for his 
service connected right shoulder 
disability.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should ensure that it has all 
records of treatment accorded the veteran 
for his right shoulder disability at VA 
Medical Center Miami, Florida.

3.  The RO should request that the 
veteran provide any and all information 
or evidence that he has that would help 
him prevail in his claim.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

All records obtained should be added to 
the claims folder.  If requests for any 
treatment records, including private 
treatment records, if identified, are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
orthopedic, neurological, muscle, and 
scar examinations, by the appropriate 
specialists, to determine the nature and 
extent of his right shoulder disability.  
All indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should address the 
following matters:

?	Summarize the medical history, 
including the onset and course, of 
his right shoulder disability, 
including the scars.
?	Describe any current symptoms and 
manifestations attributed to his 
right shoulder, including the scars.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all right shoulder 
pathology, including the scars.

Given the surgical history of the 
veteran's right shoulder disability, the 
veteran should be examined by the 
appropriate specialists in orthopedics, 
neurology, and dermatology in order to 
determine the nature and severity of 
bone, muscle, nerve and skin pathology 
associated with his service connected 
right shoulder disability.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
and should review the veteran's medical 
history prior to conducting the 
examination.  In addition to X-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time, 
including muscle strength studies, nerve 
conduction studies, and electromyography 
studies.  The examiners are further 
requested to comment on the right 
clavicle resection the veteran underwent 
in the most recent, February 2004, right 
shoulder surgery.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for an 
increased evaluation for his service 
connected right shoulder disability, to 
include the scars, in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
Esteban, supra.  If the decision remains 
in any way adverse to the veteran, he and 
his representative, if any, should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



